DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-24 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of a light-emitting diode (LED) module, comprising: an LED circuit board, comprising: an array of LEDs comprising two or more pluralities of LEDs, where the LEDs of a first plurality of the two or more pluralities of LEDs are rotated along an axis perpendicular to a plane of the LED circuit board, the rotation being relative to the LEDs of a second plurality of the two or more pluralities of LEDs, the rotation being by an amount that is not an integer multiple of 90o, the LEDs of the first plurality of LEDs are not rotated relative to each other, and the LEDs of the second plurality of LEDs are not rotated relative to each other; and an electrical connector configured to power the array of LEDs, the LED module configured to be removed from a luminaire comprising a housing enclosing an optical system that includes the LED module and other optical devices, the LED module configured to be removed from the luminaire by electrically uncoupling the LED circuit board from the luminaire and mechanically uncoupling the LED module from the luminaire without removing other optical devices of the optical system from the housing, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 2-11 are also allowed as being dependent on claim 1.  
In regards to claim 12, the prior art does not disclose of a luminaire comprising: a controller; and a housing enclosing an optical system comprising a light-emitting diode (LED) module and other optical devices, the LED module comprising: an LED circuit board electrically coupled to the controller, the LED circuit board comprising an array of LEDs, the array of LEDs comprising two or more pluralities of LEDs, the LEDs of the first plurality of the two or more pluralities of LEDs rotated along an axis perpendicular to a plane of the LED circuit board, the rotation being relative to the LEDs of the second plurality of the two or more pluralities of LEDs, the rotation being by an amount that is not an integer multiple of 90o, the LEDs of the first plurality of LEDs are not rotated relative to each other, the LEDs of the second plurality of LEDs are not rotated relative to each other, wherein the LED module is configured to be removed from the luminaire without removing other optical devices of the optical system from the housing by electrically uncoupling the LED circuit board from the controller and mechanically uncoupling the LED module from the luminaire, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 13-24 are also allowed as being dependent on claim 12.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004.  The examiner can normally be reached on Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON CRAWFORD/Primary Examiner, Art Unit 2844